Citation Nr: 1515265	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for right eye chalazion.

2.  Entitlement to service connection for a right eye disorder characterized by right eye chalazion, and related scars status-post chalazion removal.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for Gulf War Syndrome (GWS), to include an undiagnosed illness or chronic fatigue, formerly referred to as chronic fatigue due to undiagnosed illness and sleep apnea.

5.  Entitlement to an increased compensable rating for left eye chalazion.



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1989 to August 1990 and from January 1991 to September 1991.  He had service in Southwest Asia from February to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from January 2008 and July 2009 rating decisions issued by the Regional Office (RO) in San Juan, Puerto Rico.

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's request to reopen his claim for PTSD has indicated treatment for other mental health disorders to major depressive disorder.  In this light, once reopened, the claim is recharacterized as a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.

The issues of entitlement to service connection for right eye chalazion, an acquired psychiatric disorder, to include PTSD, and Gulf War Syndrome, and for an increased rating for left eye chalazion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a September 2000 rating decision VA denied entitlement to service connection for right eye chalazion.  Although the Veteran was notified of this determination and of his appellate rights, he did not appeal nor was new and material evidence received within the applicable time period.

2.  Evidence received since the September 2000 rating decision denying entitlement to service connection for right eye chalazion, relates to an unestablished fact necessary to substantiate the claim and, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision denying reopening the claim of entitlement to service connection for right eye chalazion is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for right eye chalazion.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence:  Right eye chalazion

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Most recently, in a September 2000 rating decision, the RO denied the claim of entitlement to service connection for right eye chalazion, finding that evidence regarding right eye chalazion failed to show a disability for which compensation may be established.  Although the Appellant was duly notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time.  In view of the foregoing, the Board finds that the September 2000 rating decision denying entitlement to service connection for right eye chalazion is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103. 

In this appeal, the Appellant seeks to reopen his claim of entitlement to service connection for right eye chalazion.  

In this case, the evidence received since the September 2000 final rating decision includes the Veteran's 2010 statement in support of claim reporting ocular pain and eye scar.  This is new evidence in that it was not of record at the time of the prior denial and may establish the presence of a "disability."  The claim was denied, at least in part, on the basis there was no disability.  Additionally, presuming its credibility, the symptoms raise the possibility that the Veteran has a disability for which compensation may be granted.  Given the basis for the prior denial of the Appellant's claim, the Board finds that this additional evidence relates to an unestablished fact necessary to substantiate the claim of service connection for right eye chalazion.  Therefore, the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for right eye chalazion.  



REMAND

Right and Left eye chalazion

The Veteran contends that he is entitled to service connection for a right eye disorder, to include reoccurring chalazion and a scar of the right status-post chalazion removal.  In 1999 the Veteran reported that during service gunpowder got in his eye, and may have caused his chalazion.  

Service treatment records show that the Veteran had incision and drainage of his right eye chalazion in August 1991.  

At a March 2007 VA examination the Veteran denied ocular pain, although in a 2010 statement he subsequently reported experiencing ocular pain in his eyes bilaterally.  The VA examiner's opinion does not address the Veteran's theory regarding gunpowder in his eyes during service.  A November 2007 VA examination diagnosed a right eye upper eyelid small papular scar from surgery in 1991 and 1992.  Physical examination notes indicate that there was a right and left eye lower eyelid scar, but then also note that there is not a visible scar on the right and left lower eyelid.  As such, there is internal inconsistency in the examination report. 

As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his right eye disorder, to include reoccurring chalazion, and status-post chalazion removal.  The examiner should describe the Veteran's contentions regarding his status-post chalazion removal scar.

The Veteran's left eye chalazion is service-connected and rated as noncompensably disabling.  A March 2007 VA examination showed 20/20 vision in the left eye, both uncorrected and corrected.  Subsequent to his March 2007 VA examination, the Veteran reported that he experiences ocular pain.  An April 1996 rating decision that originally granted service connection for the Veteran's left eye indicated that the residual scar in the left eye is considered part and parcel of post-operative left eye chalazion.  As noted above, the November 2007 scar examination was internally inconsistent.  A VA examiner should assess the current level of severity of the Veteran's left eye chalazion, and related scar.

An acquired psychiatric disorder, to include PTSD

VA and private treatment records diagnose the Veteran as having an acquired psychiatric disorder, to include diagnoses of PTSD and major depressive disorder.  The Veteran reported a stressor of witnessing an incoming SCUD missile that was intercepted near base, and a May 2009 Center for Unit Records and Research report verified that the Veteran's unit was subjected to incoming Iraqi SCUD missiles.  

In November 2008 VA clinical psychologist, Dr. P indicated that the Veteran reported being exposed to a series of traumatic events in the Persian Gulf War in 1991, which involved actual or threatened death or serious injury or a threat to the physical integrity of self and others.  Dr. P noted the Veteran was diagnosed as having PTSD and major depressive disorder.

In June 2009 a VA examiner found major depressive disorder, and that the criteria for a PTSD diagnosis were not met.  An etiological opinion was not provided, specifically as to whether any other psychiatric disorder present, to include depression, might be related to service.  

In January 2011 a VA examiner diagnosed the Veteran as having major depressive disorder, and indicated that although the Veteran had symptoms of PTSD, he did not fulfill the criteria of persistent avoidance of the stimulus, such that DSM-IV criteria for PTSD were not met.  An etiological opinion was not provided, again as to whether this disorder might be related to service.

In light of this medical evidence, the Board would find an additional VA medical examination with an etiological opinion helpful.  The examiner should provide reasoning for his opinion that clearly discusses mental health diagnoses and stressors, and whether any acquired psychiatric disorder, to include PTSD is related to the Veteran's service.

Gulf War Syndrome formerly Chronic Fatigue as due to Undiagnosed Illness

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103 (the Act) was enacted.  Section 202(a) of the Act added the term "qualifying chronic disability" to 38 U.S.C.A. § 1117, to now include disability resulting from undiagnosed illness, any diagnosed illness that the Secretary determines warrants a presumption of service connection under 38 U.S.C.A. § 1117(d), and any "medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms," which specifically includes chronic fatigue syndrome, fibromyalgia and irritable bowel syndrome.  

Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Thus, where a claim is based on a substantive right created by a statutory or regulatory provision that did not exist at the time of the prior final denial of the claim, adjudication of the latter claim is not a "reopening" of the first.

Here, in an unappealed decision, an April 1996 rating decision and a June 1998 rating notice letter denied a claim of entitlement to service connection for chronic fatigue as due to undiagnosed illness.  In 2007 the Veteran filed a claim for Persian Gulf War syndrome, which may now be based on a chronic multisymptom illness defined by a cluster of symptoms, including chronic fatigue syndrome.  As such, the Board's review is de novo.  This will include consideration of whether complaints related to sleep apnea may be related to chronic fatigue.

The Veteran had service in Southwest Asia from February 1991 to August 1991, as is shown by his DD Form 214.  If a service member had military service in the Persian Gulf region after August 2, 1990, he is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(d)(1).  

VA treatment records from 1994 show that the Veteran reported experiencing chronic fatigue, weakness, and tiredness.  In July 1997 after reporting that he continued to feel tired and constantly fatigued even following adequate rest he was provisionally diagnosed as having chronic fatigue syndrome.  

In March 2012 the Veteran was afforded a VA Gulf War General Medical examination.  The examiner indicated that there was no evidence of digestive problems or condition attributable to any environmental exposure while in Gulf War service.  The examiner did not address the Veteran's reported chronic fatigue or joint pain.  The record shows that the Veteran has separate diagnoses for his mental health and sleep apnea, such that it is unclear whether his chronic fatigue remains a separate diagnosis or is part and parcel of another diagnosis.  

The Board seeks clarification on remand, in order to better assess the nature and etiology of the Veteran's reported fatigue, and account for the possibility of a presumptively service-connected chronic multisymptom illness such as chronic fatigue syndrome.  Therefore, the Board finds that the Veteran must be afforded another VA examination that examines all the symptomatology of Gulf War Syndrome.

In addition, while on remand, notice of what information and evidence is necessary to warrant entitlement to service connection for an undiagnosed illness as set out in in 38 C.F.R. § 3.317 should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which notice includes an explanation of the information and evidence necessary to warrant entitlement to service connection for an undiagnosed illness, as set out in 38 C.F.R. § 3.317 (2014).

2.  Afford the Veteran a VA eye examination for the purpose of determining (a) the nature and etiology of his right eye disorder, to include reoccurring chalazion and status-post chalazion removal, and (b) the severity of his left eye chalazion and related scar status-post removal.   Access to the claims folder via Virtual VA and VBMS must be made available to the examiner.  The report of examination should include discussion of the Veteran's medical history and assertions and all clinical findings should be reported.

The examiner should opine as to whether it is at least as likely as not that any diagnosed right eye disorder, to include reoccurring chalazion status-post removal is causally related to any incident in-service, to include the reports of exposure to gun powder in his eye.  Any scarring around or in the eye should be specifically set out.

The examiner should also opine as to the severity of the left eye chalazion and related scar(s) status-post removal, and address any reports of left eye symptomatology to include ocular pain.

A rationale for any opinion expressed should be provided.

3.  Arrange for the Veteran to undergo a VA psychiatric examination by an appropriate examiner.  Access to the claims folder via Virtual VA and VBMS must be made available to the examiner.  The report of examination should include discussion of the Veteran's medical history and assertions and all clinical findings should be reported. 

The examiner should provide an opinion as to whether the Veteran has PTSD and, if so, whether a diagnosis of PTSD is supportable solely by the stressor(s) that have been discussed in the record.  For example, the examiner should clearly state which stressor or combination of stressors are responsible for the PTSD.

The examiner should also provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or greater likelihood) that any acquired psychiatric disorder diagnosed is causally related to any incident during service. 

A rationale for any opinion expressed should be provided.

4.  Arrange for an appropriate VA examination to ascertain the nature and etiology of the symptoms claimed by the Veteran, including any medically unexplained chronic multi-symptom illness, potentially as due to his alleged GWS.  The examiner should be provided with the Veteran's claims file, to include access to VBMS and Virtual VA records, in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  All testing deemed necessary should be performed.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner must provide a diagnosis of all related conditions and symptoms of GWS opinion as to whether either is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.  The examiner should discuss the Veteran's symptomatology to include reports of chronic fatigue, sleep problems including sleep apnea, as well as insomnia, nightmares, and anger or emotional and mental symptoms.

For each disorder that the examiner determines is either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, is it at least as likely as not (i.e., 50 percent or more probable) that each is related to the Veteran's active service in 1991, including environmental Persian Gulf hazards.  

A complete rationale for any opinion expressed should be included in the examination report.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
6.  After conducting any additional development deemed necessary, readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


